DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 04/30/2021 has been considered by the examiner.

Response to Amendment

Applicant’s RCE amendments/arguments filed 06/01/2021 with respect to claim(s) 1-5 and 7-21 have been fully considered and found persuasive. This application contains 20 pending claims. Claim(s) 1, 2, 11 and 18-19 have been amended. Claim(s) 6 have been cancelled.

Allowable Subject Matter

Claim(s) 1-5 and 7-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 18 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Regarding claim(s) 1 and 18, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method/system comprising: “periodically sending, by a device-exchange station, a request to a battery management system (BMS) embedded in an energy storage device positioned in the device-exchange station for maintenance information of the energy storage device; receiving, by the device-exchange station, the maintenance information from the BMS, wherein the maintenance information includes a usage history of the energy storage device, wherein the BMS is configured to periodically perform a full charge capacity (FCC) calibration process to determine a status of the enerqy storaqe device, and wherein a result of the FCC calibration process includes a long-term trend and a short-term trend; and in response to the maintenance information, determining whether to perform a maintenance action” in combination with all the other limitations as claimed.
Other claim(s) 2-5, 7-17 and 19-21 depend from the independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868